FILED

UNITED STATES I)ISTR!CT couRT AUG f 4 2012
FoR THE DISTRICT oF CoLUMBIA C,erk U s

District &
Courts for th Eankrupzgy
6 D:stnctr)f Colu '
mma

SHERONNE ELAINE WILSON,
Plaintiff,
Civil Action No. 12-603

V.

D.C. SUPREME COURT,

§J§\_/\./£S\/\./\J

Defendant.

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiff’ s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confmed. 28 U.S.C. § l9l5(a)(2). To date, the plaintiff has
not submitted the required financial information. Accordingly, the Court will dismiss the

complaint and this action. An Order accompanies this Memorandum Opinion.

Qi¢.c~f»»#/¢@

United States District Judge

DATE; F//» //1